Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 11-15 & 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Raikin et al. PG Pub US 2015/0293881 A1.

Regarding claims 1, 8, & 15, Raikin discloses:
one or more substrates (RAM 32); and 
logic coupled to the one or more substrates (a balloon driver program 130 may be installed on some or all of the computers, typically at the level of the operating system or the hypervisor (in the case of virtualized systems [0048]), 
the logic to: allocate a first memory portion to a first application (The firmware partitions the memory pool into memory spaces allocated to corresponding ones of at least some of the computing nodes [0005] defining the respective physical memory range includes operating a balloon driver on one or more of the computers in the cluster [0011]), and 
manage a first memory balloon associated with the first memory portion based on two or more memory tiers associated with the main memory and the multi-node pooled memory (operating a balloon driver on one or more of the computers in the cluster in order to free the local RAM in the one or more of the computers for allocation to respective remote memory ranges of other computers in the cluster [0011] Where the local RAM is a first tier and the one or more of the computers is a second tier, AKA the multi-node pooled memory).

Regarding claims 5 & 11, the limitations of these claims have been noted in the rejection of claims 4 & 8. Raikin also discloses:
a memory controller to control access to the main memory (RAM cache controller 50 [0029]); and 
a remote memory interface to control access to the multi-node pooled memory (each of the computers comprises a host complex 30, which is connected to a system memory 32 by a memory bus 46 and to a NIC 34 by a peripheral component bus 36 [0026]).

Regarding claims 6, 13, & 20 the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Raikin also discloses:
wherein the logic is further to: determine that the first application needs additional memory outside the first memory balloon (Memory manager 128 communicates with balloon driver programs 130 to track the memory pressure experienced by the respective operating systems or hypervisors (in terms of the amount of free memory that can be claimed by the balloon driver in comparison with the amount demanded by applications running on each computer) [0049]); 
determine a preferred memory tier for the additional memory (when the amount of unallocated memory available for remote RAM allocation drops below a threshold level, memory manager 128 may move some of the extended lines stored in the remote allocations to a slower storage medium 134, such as a non-volatile memory (for example, a magnetic disk, solid-state drive, or phase change memory) or a compressed repository [0050]);
identify a second memory balloon associated with a second memory portion to provide the additional memory based on available memory from the second memory balloon in the preferred memory tier (When memory manager 128 detects high pressure, the memory “balloons” held by some or all of the balloon driver programs are “deflated” in order to make memory available to other programs. When low memory pressure is detected, the balloons are inflated in order to reclaim memory for other remote allocations. Memory manager 128 may also monitor the size of the available pool of memory that is free for remote allocation, and may instruct balloon driver programs 130 to inflate their balloons when the amount of unallocated memory in the pool drops below a certain threshold level [0049]).

Regarding claims 7 & 14, the limitations of these claims have been noted in the rejection of claims 6 & 13. Raikin also discloses:
wherein the logic is further to inflate the second memory balloon to free the available memory from the second memory portion; and allocate the freed available memory to the first memory portion for the additional memory (Memory manager 128 may also monitor the size of the available pool of memory that is free for remote allocation, and may instruct balloon driver programs 130 to inflate their balloons when the amount of unallocated memory in the pool drops below a certain threshold level [0049]).

Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 11. Raikin also discloses:
local memory comprises main memory (At least a part of memory 32, or possibly all of the memory, is defined as a local allocation) and wherein the remote memory comprises remote pooled memory (FIG. 3 is block diagram that schematically illustrates allocation of memory 32 in a cluster 80 of computers 22, 24, 26 [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raikin in view of Gupte et al. [hereinafter Gupta] Patent US 9.910.774 B1.

Regarding claims 2, 9, & 16, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. It is noted that Raikin failed to explicitly disclose:
wherein the logic is further to: at least partially inflate the first memory balloon when the first application is first initialized.
However, Gupta discloses:
wherein the logic is further to: at least partially inflate the first memory balloon when the first application is first initialized (The virtual machine configures a cache memory by allocating a first segment of memory that is allocated and reserved (e.g., allocated and reserved memory 108), and the controller virtual machine further configures the cache memory by allocating a second segment of memory that is a segment within the dynamically-reconfigurable memory 112 (see step 404). [Col. 8 Lines 27-36).
The systems of Raikin and Gupta are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory ballooning.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Raikin and Gupta since the system of Raikin is addressing the management of memory balloons, the balloons must be allocated and initialized at some point. This system would improve “deficiencies of legacy techniques [Col. 1 Line 57].” 

Claims 3, 10, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raikin in view of Hildenbrand et al. [hereinafter Hildenbrand] PG Pub US 2019/0171473 A1.
Regarding claims 3, 10, & 17, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Raikin also discloses:
wherein the first application corresponds to a virtual machine (The RAM repository can also be backed up regularly, for enhanced system reliability, and supports fast migration of virtual machines from one host to another, since the virtual machine images are already present in the RAM repository before migration is invoked [0024]),
It is noted the Raikin failed to disclose:
wherein the logic is further to: virtually map a first amount of memory for the entire first memory portion for the virtual machine when the virtual machine is instantiated; physically map a second amount of memory from the local memory for the virtual machine when the virtual machine is instantiated, wherein the second amount of memory is less than the first amount of memory; and inflate the first memory balloon based on a third amount of memory that remains to be physically mapped for the first portion of memory.
However, Hildenbrand discloses:
wherein the logic is further to: virtually map a first amount of memory for the entire first memory portion for the virtual machine when the virtual machine is initialized As illustrated in FIG. 2, guest OS 196C initializes with 2 GB of initialization memory and 7 GB of device memory usable by the guest OS 196C (block 210) [0025]); 
physically map a second amount of memory from the local memory for the virtual machine when the virtual machine is initialized, wherein the second amount of memory is less than the first amount of memory (the balloon device 197C may have deflated from 7 GB of 0 GB (block 212) to allocate the 7 GB of balloon device memory to the guest OS 196C [0025]); and 
inflate the first memory balloon based on a third amount of memory that remains to be physically mapped for the first portion of memory (the balloon device 197C may have deflated from 7 GB of 0 GB (block 212) to allocate the 7 GB of balloon device memory to the guest OS 196C, giving the guest OS 196C a total of 9 GB of memory (e.g., 2 GB of initialization memory and 7 GB of usable balloon device memory) (block 214). The 9 GB of memory is the total amount of memory available to the virtual machine 170B (block 216). For example, the virtual machine 170B may be allocated enough memory (e.g., 2 GB) for the guest OS 196C to initialize, but typically not enough to execute additional applications (e.g., application 198C-D) or programs beyond initialization [0025]).
The systems of Raikin and Hildenbrand are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Raikin and Hildenbrand since this would allow the system of Raikin to defragment the memory balloon. This system would improve “resetting persistent balloon memory for fragmentation reduction [0002].” 


Claims 4, 18, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raikin in view of Grube et al. [hereinafter Grube] PG Pub US 2017/0017401 A1.

Regarding claims 4 & 18, the limitations of these claims have been noted in the rejection of claims 1 & 15. Raikin also discloses:
wherein the logic is further to: allocate the first memory balloon to a particular memory tier of the two or more memory tiers associated with the main memory and the multi-node pooled memory based on a performance characteristic associated with the first application (The RAM repository can also be backed up regularly, for enhanced system reliability, and supports fast migration of virtual machines from one host to another, since the virtual machine images are already present in the RAM repository before migration is invoked [0024]).
It is noted that Raikin failed to explicitly disclose:
allocate based on a performance characteristic associated with the first application.
However, Grube discloses:
allocate…based on a performance characteristic associated with the first application (the processing module determines which memories (e.g., a RAID memory, local and/or remote dispersed storage network (DSN) memory) to utilize based on one or more of the metadata, the RAID data, a vault lookup, a command, a message, a performance indicator).
The systems of Raikin and Grube are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Raikin and Grube since this would allow the system of Raikin to determine which memory, local or remote to inflate or deflate based on performance measurements. This system would improve “effectiveness, efficiency and security [0014].” 

Regarding claim 19 the limitations of this claim have been noted in the rejection of claim 18. Raikin also discloses:
at least one other node of the multiple compute nodes that share the pooled memory is remote to the compute node of the local memory (FIG. 3 is block diagram that schematically illustrates allocation of memory 32 in a cluster 80 of computers 22, 24, 26, . . . , in accordance with an embodiment of the present invention. The computers in this example (which are labeled as HOST A through HOST E) each comprise multiple CPUs 40 (identified in this figure as “PROCESSORS”) and system memory 32. The computers are interconnected by a network, such as network 28 (not shown in this figure) [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133